 



Exhibit — 10.10
SUMMARY OF COMPENSATION FOR
THE BOARD OF DIRECTORS OF
AGREE REALTY CORPORATION
 
Annual Cash Retainer:
     Non-Employee Director: $22,500
     Audit Committee Chair: $4,000 (in addition to non-employee retainer)
Other:
     Directors traveling from outside the Farmington Hills, Michigan area are
reimbursed for all out-of-pocket expenses incurred in connection with attending
meetings of the Board or any committees thereof.
     Directors who are employees or officers of the Company do not receive any
compensation for serving on the Board or any committees thereof.

 